IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,855



                    EX PARTE ZON EDWARD THOMAS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 21524-A IN THE 86TH DISTRICT COURT
                          FROM KAUFMAN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

more than one gram of methamphetamine and sentenced to eight years’ imprisonment. The Eighth

Court of Appeals affirmed his conviction. Thomas v. State, No. 08-05-247-CR (Tex. App. - El Paso,

pet. dismissed).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition for discretionary review for Applicant. Appellate counsel filed an
                                                                                          THOMAS - 2

affidavit with the trial court. Based on that affidavit, the trial court has entered findings of fact and

conclusions of law that appellate counsel filed a petition for discretionary review for Applicant, but

it was dismissed because the filing was not timely. The trial court recommends that relief be

granted. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time

petition for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-05-

247-CR that affirmed his conviction in Case No. 21524 from the 86th Judicial District Court of

Kaufman County. Applicant shall file his petition for discretionary review with the Eighth Court

of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: February 27, 2008
Do not publish